Citation Nr: 1748343	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent disabling prior to August 1, 2017, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION
The Veteran served on active duty from March 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Briefly, in October 2015, the Board issued a decision denying, in pertinent part, entitlement to an increased rating in excess of 30 percent disabling for an acquired psychiatric disability.  An appeal followed.  (The Board notes that the issue of entitlement to a TDIU was remanded by the Board in its October 2015 decision).  In July 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for remand (JMR), thereby setting aside the Board's October 2015 decision and remanding for readjudication consistent with the JMR.  In doing so, the Court indicated that the Board erred in failing to consider the provisions of 38 C.F.R. § 3.156(b), which effectively extended the period on appeal to the original date of claim.  

Subsequently, these matters were remanded by the Board in March 2017 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

An August 2017 rating decision by the RO granted an increased 50 percent rating for an acquired psychiatric disability, effective August 1, 2017.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal, the Veteran's psychiatric disability manifested by flattened affect, disturbances of motivation and mood, nightmares, irritability, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown. 

2.  Prior to 2015, the Veteran was not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.

3.  As of October 2015, the Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  From June 22, 2004, to August 1, 2017, the criteria for an initial disability rating of 50 percent for the Veteran's service-connected acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased rating in excess of 50 percent disabling for the Veteran's service-connected acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Prior to October 2015, the criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).

4.  As of October 2015, the criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in July 2004, March 2011, August 2011, and May 2012.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his attorney has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

I. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In a September 2010 rating decision, the Veteran's acquired psychiatric disability was evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  Under the General Rating Formula for Mental Disorders, to include anxiety disorder, a next-higher 50 percent rating is warranted when a mental disability results in:

[o]ccupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted where there is:

[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Id.  


A 100 percent rating is warranted where there is:  

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform daily activities of daily living (including maintenance of minimal personal hygiene); and disorientation of time or place; memory loss for names of close relatives, own occupation, or own name.  

Id.  

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a veteran's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score, although not dispositive, may thus demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

      Factual Background

Prior to August 1, 2017, the Veteran's psychiatric disorder is evaluated as 30 percent disabling under 38 C.F.R. § 4.130 , Diagnostic Code 9413.  The Veteran contends entitlement to an initial rating in excess of 30 percent prior to August 1, 2017, and in excess of 50 percent thereafter.

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA and private psychological examinations, and lay statements by the Veteran and other sources.  

VA medical treatment records dated between February 2004 and June 2017 collectively reflect the Veteran persistently experienced psychiatric symptoms such as sleep disturbance with related fatigue, nightmares and intrusive thoughts regarding military trauma, agitation, irritability, depressed and/or erratic mood, mildly impaired memory (forgetfulness), and diminished interest.  Notably, treatment records dated in May 2004 reflect, in pertinent part, that the Veteran experienced symptoms of severe depression.  Treatment records dated in April 2006 reflect the Veteran's score of 36 on the Beck Depression Index (DBI) indicates severe depression.  This is echoed by GAF scores noted as 50.  In 2008, the Veteran's symptoms continued and his GAF score remained at 50.  The medication list reflects the Veteran was prescribed numerous medications to help alleviate his psychiatric symptoms.  Treatment records further reflect that the Veteran participated in personal and group therapy sessions.  Treatment records dated in January 2009 reflect a GAF score of 55.  Treatment records dated between 2011 and 2015 consistently reflect a GAF score between 50 and 60.  

In a statement of support dated in March 2011, the Veteran's spouse indicated it has become increasingly difficult to share a bed with the Veteran due to his persistent nightmares.

A physician's statement (by Dr. S.C.M) dated in March 2011 reflects, in pertinent part, that the Veteran has had extreme difficulty adapting to stressful circumstances, and difficulty in establishing and maintaining effective work relationships.  He further indicated that the Veteran's psychiatric symptoms prevent him from securing or maintaining any form of employment.  

Report of the June 2011 VA psychiatric examination reflects, in pertinent part, the Veteran's statements that he sleeps approximately five hours a night due to the ongoing night terrors with related fatigue and impairment in concentration.  He further reported excessive worry, and increased anxiety around other people.  The Veteran indicated that his psychiatric symptoms have caused difficulties in his marital relationship.  The examiner noted that the Veteran was appropriately dressed and groomed, with unremarkable speech and psychomotor activity, had a constricted affect and a dysphoric mood.  The examiner found the Veteran's recent memory to be mildly impaired.  The examiner assessed a GAF score of 65.  The examiner opined that the Veteran had occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptoms, but with generally satisfactory functioning.  

Additionally, the examiner noted that the Veteran's statements that he retired in 2000, due to age eligibility.  At that time, the Veteran reported has been taking computer technology classes for the past 3 years.  

A physician's statement (by Dr. S.C.M) dated in June 2012 reflects, in pertinent part, that the Veteran's anxiety results in difficulty in establishing and maintaining effective work and social relationships.  

A physician's statement (by Dr. D.T.) dated in August 2012 reflects, in pertinent part, a history of anxiety resulting in difficulties communicating and emotionally connecting with his spouse.  She noted the Veteran has similar difficulties in his relationships with others.  Despite the treatment (including medication and therapy), the Veteran continues to struggle with irritability and anxiety.  

Report of the July 2014 VA psychiatric examination reflects, in pertinent part, the Veteran's statements regarding symptoms of anxiety, difficulty concentrating, persistent nightmares, depressed mood, and irritability that has affected his relationship with his wife.  The Veteran also mentioned vague thoughts of suicide (without intent or plan) attributed to feeling hopeless.  The examiner noted that although Veteran perceives his symptoms have worsened, the treatment records do not indicate a significant decline in functioning since the previous examination.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task during periods of significant stress, or; symptoms controlled by medication.  

Since the previous exam, Veteran reported he remained retired and is not seeking work.  He reported retiring due to reaching an eligible age with a pension.  (The Veteran is receiving Social Security Retirement benefits and VA disability benefits).  

In a statement dated in September 2015, the Veteran reported, in pertinent part, that he was "laid off" in February 1991, and has been unsuccessful in obtaining a job since.  During the last few years, the Veteran reported only being able to secure "contract work" as a real estate inspector.  The Veteran reported an extensive list of psychiatric medications, which he indicated resulted in negative side-effects.  The Veteran reported seeking therapy to help alleviate his psychiatric symptoms; however, he indicated therapy has been minimally successful.  At that time, he reported persistent symptoms of difficulty concentrating, erratic mood, forgetfulness, and sleep disturbance.  He also noted frequent panic attacks, which exacerbate his depression.  He further reported a deteriorating relationship with his spouse due to his psychiatric symptoms.  

A physician's statement (by Dr. I-W.S) dated in October 2015 reflects, in pertinent part, that he has been the Veteran's primary psychiatrist since March 2014.  He reported that the Veteran's psychiatric symptoms are associated with severe personal and professional impairment, including the inability to obtain and follow substantially gainful employment.  At that time, the Veteran's GAF score was noted as 60.  

A physician's statement (by Dr. R.J.F.) dated in November 2015 reflects, in pertinent part, that the Veteran's psychiatric symptoms (such as memory impairment, difficulty concentrating, and persistent anxiety) result in significant impairment in social and occupational areas of daily functioning.  

A physician's statement (by Dr. S.L.) dated in September 2015 reflects, in pertinent part, that she has treated the Veteran for his psychiatric symptoms for a decade.  She opined that it is at least as likely as not that the Veteran's psychiatric disability prevents him from securing gainful employment.  She reported that the Veteran has extreme difficulty adapting to stressful circumstances, and that he has difficulty establishing and maintaining effective work and social relationships.  

Report of the July 2016 VA psychiatric examination reflects, in pertinent part, the Veteran's statements regarding symptoms of persistent anxiety, difficulty concentrating, mild memory impairment, and sleep disturbance due to nightmares, which further exacerbate his depression.  The Veteran reported sporadic suicidal ideations in relation to his marital discords.  Based on the Veteran's statements, the examiner also noted an apparent disturbance of motivation.  The examiner noted that, relative to his prior 2014 examination, the Veteran's condition appears to be mild-moderate in severity.  The examiner opined that the Veteran had an occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptoms.

Additionally, the examiner noted no change in the Veteran's academic or occupational status.  However, the examiner noted the Veteran's statements that he has applied for several jobs since the last examination; however, has been unable to secure employment.  The Veteran further reported that he was "let go" from his previous employment (in 1999) because of his performance.  

Report of the December 2016 private medical examination reflects, in pertinent part, ongoing symptoms of persistent nightmares resulting in sleep disturbance, daytime fatigue, and difficulty concentrating.  Veteran further reported impaired memory and irritability to the detriment of social, i.e., marital, relationship.  The examiner noted the Veteran's medical treatment records are replete with references to severe psychiatric symptomatology, including GAF scores of 50 by his treating physicians.  The examiner noted that despite being compliant with treatment recommendations, the Veteran has persistently remained symptomatic.  The examiner further suggested that the VA examiners determination of mild impairment appears to be based on the Veteran's reports of reduced symptoms due to medication and psychotherapy, whereas the treating physician opinions account for such treatment.  The examiner opined that the Veteran's psychiatric symptoms result in significant occupational and social impairment with deficiencies in most areas.  Additionally, the examiner opined that the Veteran's psychiatric symptoms (such as irritability, anxiety, difficulty concentrating, and depressed mood) preclude him from securing or maintaining gainful employment.  Specifically, the examiner indicated that the Veteran's symptoms would clearly impact his ability to relate effectively with others (such as co-workers), and sustain the mental capacity necessary to perform work-related tasks.  

Report of the August 2017 VA psychiatric examination reflects, in pertinent part, the Veteran's statements regarding symptoms including, persistent anxiety, chronic depression, sleep disturbance due to nightmares with related fatigue, difficulty concentrating, mild memory impairment, and difficulty maintaining relationships, i.e., marital.  The Veteran reported that his psychiatric symptoms affect his relationship, which in turn exacerbates his symptoms.  The Veteran reported compliance with medication, and that he receives counseling 1-2 times per month.  The examiner determined that the Veteran's psychiatric disorder is at a moderate level of severity.  

Additionally, the Veteran reported that he "retired" from his previous employment due to his psychiatric symptoms, including depression and difficulty concentrating.  The Veteran reported that due to his symptoms, he was asked to voluntarily resign, and, given that he was age eligible, the Veteran "decided to leave before [I] was fired."

	Analysis

Rating in excess of 30 percent prior to August 1, 2017

Based on a review of the evidence, the Board finds that an initial increased rating of 50 percent, but no higher, for the Veteran's acquired psychiatric disorder is warranted because the records persuasively reflect that his mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, disturbances of motivation and mood, nightmares, irritability, and difficulty in establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. at 442.  

In making this finding, the Board finds particularly persuasive the records of the Veteran's ongoing VA psychiatric treatment, which reflect that the Veteran experienced symptoms of decreased motivation and mood, persistent anxiety, chronic sleep disturbance due to nightmares with related fatigue, irritability and agitation, difficulty concentrating, mild memory impairment, and difficulty maintaining effective relationships.  The Board also finds the December 2016 private medical opinion to be particularly persuasive.  In particular, the December 2016 opinion noted the Veteran's medical treatment records are replete with references to severe psychiatric symptomatology by his treating physicians.  The examiner noted that despite being compliant with treatment recommendations, the Veteran has persistently remained symptomatic.  The examiner further suggested that the VA examiners determination of mild impairment appears to be based on the Veteran's reports of reduced symptoms due to medication and psychotherapy, whereas the treating physician opinions account for such treatment.  The Board notes that it is not clear whether or to what extent the VA examiners considered the ameliorative effects of the Veteran's psychiatric medication.  Notwithstanding, the Board accords more probative weight to the Veteran's treating psychiatric physicians. 

For the foregoing reasons, the Board finds that the next-higher 50 percent disability rating for an acquired psychiatric disability is warranted.

Rating in excess of 50 percent as of June 22, 2004 (date of initial claim)

Given the above determination, the Board has considered whether an increased rating in excess of 50 percent at any point from June 22, 2004, is warranted.

The Board acknowledges that the Veteran has sporadically reported passive suicidal ideation (a symptom contemplated by a 70 percent disability rating).  However, aside from these infrequent notations, he has consistently denied suicidal ideation, intent, or plan.  The facts of this case to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130 ).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23  . 

This case is distinguishable from Bankhead because, in this case, the Veteran has not had multiple instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, he had limited instances of suicidal ideation that he reported to examiners.  VA treatment records, by contrast, overwhelmingly reflect that the Veteran has denied suicidal ideations.  Of equal import, VA physicians have consistently assessed the Veteran's suicide risk level as "nil."  The Veteran has also reported, on at least one occasion, that he would never attempt suicide due to his religious faith.  Based on the facts of this case, the two or so instances of reported suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 50 percent rating assigned.

There is also no evidence that the Veteran experiences obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  

Recognition is paid to the fact that the presence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  While the evidence does suggest that the Veteran has arguably severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for an acquired psychiatric disorder prior to August 1, 2017.  38 C.F.R. 4.130, Diagnostic Code 9413.

The Board also notes that the GAF scores of record ranged from 50 to 65.  Although not dispositive of the evaluation issue, considered in light of the actual symptoms of the Veteran's disability, the GAF scores support a finding that the Veteran's psychiatric disability is moderately disabling.  This finding is also consistent with a 50 percent disability rating.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 50 percent at any point from June 22, 2004.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability rating in excess of 50 percent disabling is denied.

III. Total disability rating by reason of individual unemployability (TDIU). 

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

	Factual Background

As a preliminary matter, the Board notes that the facts set forth above are incorporated by reference herein.

The Veteran has been granted service connection for an acquired psychiatric disability (rated as 50 percent from June 22, 2004), Hashimoto's disease (rated as 10 percent from June 22, 2004; increased to 30 percent from June 14, 2005), non-epileptic seizure disorder (rated as 10 percent from June 22, 2004), residual burn scars, right forearm (rated as noncompensable from June 22, 2004), and thyroidectomy scar associated with Hashimoto's disease (rated as noncompensable from November 14, 2007).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 60 percent prior to June 14, 2005, and 70 percent thereafter.

In its October 2015 decision, the Board found, in pertinent part, that the issue of TDIU was reasonably raised by the record.  Rice v. Shinseksi, 22 Vet. App. 447 (2009).  Reference was made to the March 2011 physician's statement (by Dr. S.C.M) which reflected, in pertinent part, that Veteran's psychiatric symptoms prevent him from securing or maintaining any form of employment.  Accordingly, this issue was remanded for further development.  Parenthetically, the Board notes that the Veteran subsequently filed a VA Form 21-8940 in January 2016 and again in August 2017 indicating unemployability due to his psychiatric symptoms.  The Board notes that these applications are presumptively incorporated into the Veteran's pending claim of TDIU.  

	Analysis

The Veteran does not meet the minimal schedular criteria for TDIU prior to June 14, 2005.  As mentioned, the Veteran's combined rating for service-connected disabilities prior to that date was 60 percent.  However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

After a thorough review of the record, the Board finds that referral for extraschedular consideration for the period prior to June 14, 2005, is not warranted.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  In particular, treatment records dated in July 2004 reflect that the Veteran reported he "retired three and a half years ago."  The records further suggest that despite the Veteran's complaints of sleep disturbance due to nightmares and irritability (subsequently associated with his psychiatric disability), the Veteran was able to maintain his employment.  There is no evidence to the contrary.  As such, the Board finds that the veteran was capable of performing the physical and mental acts required by, at the very least, sedentary jobs, and thus, referral for extraschedular consideration is not warranted.

Next, the Board considered whether entitlement to a TDIU is warranted since June 14, 2005, at which time the Veteran meets the schedular criteria.  After a thorough review of the record, the Board finds that a staged assignment of TDIU is warranted in this case.  

The Board has considered the various lay statements of record, including the Veteran's lay statements about unemployability.  The Veteran is clearly competent to report his own employment history.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board finds that the Veteran's lay statements regarding the circumstances under which his employment ended are internally inconsistent and not supported by the other evidence of record.  The Board notes that on multiple occasions, including the June 2011 and July 2014 VA examinations, the Veteran has indicated he retired due to age eligibility.  For instance, the June 2011 VA examiner noted that the Veteran's statements that he retired in 2000, due to age eligibility.  At that time, the Veteran reported has been taking computer technology classes for the past 3 years.  Similarly, the July 2014 examiner noted the Veteran's statements that since the previous exam, he has remained retired and is not seeking work.  Again, the Veteran reported he retired due to reaching an eligible age with a pension.  The Veteran indicated he was receiving Social Security Retirement benefits (a pension) and VA disability benefits.  

In September 2015, the Veteran first began indicating he was "laid off," (without further explanation) and that he has only been able to secure "contract work" as a real estate inspector.  The July 2016 VA examiner noted the Veteran's statements that that he was "let go" from his previous employment because of his performance.  Finally, the August 2017 VA examiner noted the Veteran's statements that he "retired" from his previous employment due to his psychiatric symptoms, including depression and difficulty concentrating.  Specifically, the Veteran indicated that due to his symptoms, he was asked to voluntarily resign, and, given that he was age eligible, the Veteran "decided to leave before [I] was fired."  The internal inconsistencies of the Veteran's claim undermine his credibility as an accurate historian. 

The first objective evidence of record is the March 2011 physician's statement (by Dr. S.C.M) which reflected, in pertinent part, that the Veteran's psychiatric symptoms prevent him from securing or maintaining any form of employment.  However, as previously indicated, the June 2011 VA examiner noted the Veteran's statements that he has been taking computer technology classes for the past 3 years.  The Board finds it unlikely that the Veteran is capable of performing the physical and mental acts required by a computer technology course, but not secure or maintain employment.  This finding is supported by the Veteran's own statements dated in September 2015, in which he indicated conducting "contract work" as a real estate inspector.  

In light of the foregoing, the Board finds that the evidence of record supports a finding of entitlement to TDIU on or about October 2015.  Specifically, the Board notes that the October 2015 physician's statement (by Dr. I-W.S) reflected, in pertinent part, that the Veteran's psychiatric symptoms are associated with severe personal and professional impairment, including the inability to obtain and follow substantially gainful employment.  Similar findings were noted in subsequent evidence of record.  As such, the Board finds that the veteran is not capable of performing the physical and mental acts required by employment, and thus, an award of TDIU since October 2015 is warranted.


ORDER

Entitlement to an initial increased 50 percent rating, but no higher, for the period prior to August 1, 2017 is denied.

Entitlement to an increased rating in excess of 50 percent disabling since August 1, 2017 is denied.

Entitlement to a TDIU from October 2015 is warranted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


